JUSTICE HOLDRIDGE, specially concurring: I agree with the majority’s holding that the judgment of the circuit court is not a final, appealable order, and thus the appeal must be dismissed. As the majority notes, the general rule is that an order reversing an award and remanding to the Commission is interlocutory and not appealable. Stockton v. Industrial Comm’n, 69 Ill. 2d 120 (1977). Exceptions to the general rule are limited to situations where no material controverted issues remain to be determined (Wilkey v. Illinois Racing Board, 96 Ill. 2d 245 (1983)), such as where the only purpose of the remand is for the administrative agency to make a mathematical calculation. Williams v. Industrial Comm’n, 336 Ill. App. 3d 513, 516 (2003). Here, it may appear that the matters to be resolved on remand are merely perfunctory. However, even though the circuit court has directed the Commission to find the claimant permanently and totally disabled, the finding of permanent and total disability is one of substance and requires an analysis of evidence that is not akin to a mathematical calculation. I would read the exception to the general rule very narrowly, limiting it to situations that truly involve mathematical calculations. Substantive evaluations of evidence, even when the ultimate conclusion is directed on remand, should be the province of the Commission.